DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 7,586,373).
Regarding claim 1, Kim (hereinafter, Ref~373) discloses (please see Figures 1-10 and related text for details) a dual-mode signal amplifying circuit (100 of Fig. 1) of a signal receiver, comprising: 
a first input terminal (gate of M9 of Fig. 2) arranged to operably receive a first input signal (Vin- of Fig. 2); 
a second input terminal (gate of M1) arranged to operably receive a second input signal (Vin+ of Fig. 2); 
a first output terminal (drain of M16 of Fig. 2) arranged to operably provide a first output signal (Vout- of Fig. 2); 
a second output terminal (drain of M8 of Fig. 2) arranged to operably provide a second output signal (Vout+ of Fig. 2); 

a second current source (M14 of Fig. 5 can be read as the claimed current source) arranged to operably generate a second current (running from M16 through M14) according to the second input signal as seen/expected, since Vin+ is being transferred from M10:M13 to gate of M14; 
a third current source (M6 of Fig. 5) arranged to operably generate a third current (running from M8 through M6) according to the first input signal as seen/expected, since Vin- is being transferred from M2:M5 to gate of M6; 
a first switch (M9 of Fig. 5) positioned between an output terminal of the first current source and a first node (N3 of Fig. 5), and arranged to operate under control of the first input terminal as seen/expected; 
a second switch (M1 of Fig. 5) positioned between the output terminal of the first current source and a second node (N1 of Fig. 5), and arranged to operate under control of the second input terminal as seen/expected; 
a third switch (P1 of Fig. 1) positioned between the first node and a fixed-voltage terminal (VDD of Fig. 1), and arranged to operate under control of a third node (common node of 122/P1/P2 of Fig. 1); 
a fourth switch (P2 of Fig. 1) positioned between the second node and a fixed-voltage terminal (VDD of Fig. 1), and arranged to operate under control of the third node; 

a sixth switch (M8 of Fig. 5) positioned between an output terminal of the third current source and a fixed-voltage terminal (VDD), and arranged to operate under control of the second node as seen/expected, meeting claim 1.  
Regarding claim 2, Ref~373 discloses the dual-mode signal amplifying circuit of claim 1, further comprising: 
a biasing circuit (please note: at least M13 and/or M5 of Fig. 5 can be read as the claimed circuit) arranged to operably generate the biasing signal (disposed at gate of M17/M18 of Fig. 5), and a common-mode feedback circuit (centered by 122 of Fig. 1) coupled with the first output terminal and the second output terminal, and arranged to operably generate and output a feedback signal (output of 122 of Fig. 1) to the third node based on the first output signal and the second output signal as seen/expected, meeting claim 2.  
Regarding claim 3, Ref~373 discloses the dual-mode signal amplifying circuit of claim 2, wherein the first input signal and the second input signal form a pair of differential input signals, while the first output signal and the second output signal form a pair of differential output signals as seen/expected from Fig. 1, meeting claim 3.  
	Regarding claim 8, Ref~373 discloses the dual-mode signal amplifying circuit of claim 1, wherein the first input signal and the second input signal form a pair of differential input signals, while the first output signal and the second output signal form a pair of differential output signals as seen/expected, meeting claim 8.  


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843